983 So.2d 58 (2008)
Mark Westley ERWIN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-6119.
District Court of Appeal of Florida, First District.
May 8, 2008.
Michael D. Weinstock, Niceville, for Appellant.
Bill McCollum, Attorney General, Carolyn Mosley, Trisha Meggs Pate, and Terry P. Roberts, Assistant Attorneys General, Tallahassee, for Appellee.
PER CURIAM.
We affirm appellant's convictions for attempted sexual battery while in a position of familial or custodial authority in violation of sections 794.011(8)(b) and 777.04, Florida Statutes (2005), for contributing to the delinquency of a child by an act causing or tending to cause the child to become a delinquent in violation of section 827.04(1)(a), and for using a computer to facilitate or solicit the sexual conduct of a child in violation of section 847.0135(2). However, as the state correctly concedes, appellant's conviction for attempted unlawful sexual activity with a person 16 or 17 years of age must be vacated because the allegations of the information fail to allege facts that would constitute "sexual activity" as defined in section 794.05(1).
*59 AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings consistent with this opinion.
WOLF, KAHN, AND VAN NORTWICK, JJ., concur.